DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,934,738 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present invention are encompassed by all the claims of the reference application and contain the same structural elements.  
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,934,737 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present invention are encompassed by all the claims of the reference application and contain the same structural elements.  Regarding claims 6 and 16, it would have been obvious to make the port a cylindrical shape to make the connection between the port and the device for blowing air (fan) be more airtight.  
Claims 1-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/157,847 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present invention are encompassed by all the claims of the reference application and contain the same structural elements.  Regarding claims 5, 15 and 18, it would have been obvious to include a third side so the containment room could be fully enclosed and to have the third side comprise an additional door so there was multiple points of egress.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 9-11, 14, 15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ballantyne et al. (US-9,534,407 B2) in view of Arnopole (US-3,148,688).
	Claim 1: Ballantyne et al. teaches a containment room, comprising: a plurality of sides (301, 302, 142), one of the plurality of sides comprising an opening for providing access to an interior of the containment room (when curtains are moved to form an opening for a user to enter/exit, col. 8, lines 45-52; alternatively, there could be a front wall that comprises curtain 142, col. 13, lines 3-5; or alternatively still, the curtain can be formed integral with the wall, col. 13, lines 15-16), a second side of the plurality of sides comprising a port (302.1), the second side adjacent the first opaque side (port 302.1 can be located on any side of the containment room, and any of the walls can be considered to be “adjacent” to one another since they are all  nearby each other; col. 12, lines 39-54); and a roof (303) attached to the plurality of sides.  
While Ballantyne et al. teaches semi-porous ventilation means located on the roof (co.2, lines 49-54), Ballantyne et al. lacks a plurality of pockets integrated with the roof, each pocket configured for receiving an insert.  Arnopole teaches a tent comprising a plurality of pockets (col. 2, lines 50-53) located on a wall (11) of the tent.  The pockets are configured for receiving an insert (filter 40; col. 2, lines 57-60).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ballantyne et al. to include a plurality of pockets that can receive an insert, such as those taught by Arnopole, so that the air either entering or exiting the containment room would be filtered which would protect the patient and/or others from airborne pathogens and droplets. 
	Claim 9: Ballantyne et al. teaches each side as being attached to a frame comprising a plurality of legs (201-207) for supporting a roof structure comprising an inner truss (222, 223, 226) and an outer truss (221, 224).
	Claim 11: Ballantyne et al. teaches a containment room in combination with a frame, the frame comprising: a plurality of legs (201-207) for supporting a roof structure comprising an inner truss (222, 223, 226) and an outer truss (221, 224); and the containment room comprising: a plurality of sides (301, 302, 142), one of the plurality of sides comprising a first door for providing access to an interior of the containment room (when curtains are moved to form an opening for a user to enter/exit, col. 8, lines 45-52; alternatively, there could be a front wall that comprises curtain 142, col. 13, lines 3-5; or alternatively still, the curtain can be formed integral with the wall, col. 13, lines 15-16), a second side of the plurality of sides comprising a port (302.1), the second side adjacent the first side (port 302.1 can be located on any side of the containment room, and any of the walls can be considered to be “adjacent” to one another since they are all  nearby each other; col. 12, lines 39-54), at least one side attached to one of the plurality of legs (as seen in FIG. 1A and 3A-3C); and a roof (303) attached to the plurality of sides.  
While Ballantyne et al. teaches semi-porous ventilation means located on the roof (col. 2, lines 49-54), Ballantyne et al. lacks a plurality of pockets integrated with the roof, each pocket configured for receiving an insert.  Arnopole teaches a tent comprising a plurality of pockets (col. 2, lines 50-53) located on a wall (11) of the tent.  The pockets are configured for receiving an insert (filter 40; col. 2, lines 57-60).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ballantyne et al. to include a plurality of pockets that can receive an insert, such as those taught by Arnopole, so that the air either entering or exiting the containment room would be filtered which would protect the patient and/or others from airborne pathogens/droplets. 
Claims 5 and 18: Ballantyne et al. teaches a third side (front/doored side of the anteroom; col. 19, lines 41-50) of the plurality of sides comprises a second door (the anteroom would inherently have a door so it could be entered); and the third side is adjacent to the second side (any of the walls can be considered to be “adjacent” to one another since they are all  nearby each other).
	Claims 10 and 14: Ballantyne et al. teaches the inner truss as comprising a plurality of peak beams (portions of 226 connected by hinge 226.1), and the containment room comprises a flexible strap attached to the roof and at least one peak beam of the plurality of peak beams (“straps”, col. 12, lines 18-25; col. 14, lines 45-56).
	Claim 15: Ballantyne et al. teaches a plurality of straps (“straps”, col. 12, lines 18-25) defined on an edge connecting the roof to one of the plurality of sides (col. 14, lines 45-56); and the plurality of straps attach to the outer truss (either directly or indirectly via other truss members/frame members).

Claims 6, 7, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ballantyne et al. (US-9,534,407 B2) in view of Arnopole (US-3,148,688) as applied to claims 1 and 13 above, and further in view of Courtney et al. (US-2013/0276846 A1).
Claims 6 and 16: Ballantyne et al. is discussed above but lacks the port comprising a cylindrical shape that extends from the second side.  Courtney et al. teaches a temporary shelter comprising a plurality of sides, a first side of the plurality of sides comprising a first door (230; FIG. 2) for providing access to an interior of the containment room; a second side of the plurality of opaque sides comprising a port (300 or 350), the second side adjacent to the first side (any of the tent sides are adjacent to each other as they are all nearby each other), wherein the port comprises a cylindrical shape (310/320 or 360) that extends from the second side (FIGS. 3A and 3B); and a third side of the plurality of sides comprises a second door (as seen in FIG. 2, multiple side can have doors, so it would have been obvious to locate a door on any desired side; paragraph 27), the third side is adjacent to the second side (any of the tent sides are adjacent to each other as they are all nearby each other).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination to include a port comprising a cylindrical shape extending from the second opaque side, as taught by Courtney et al., so that a more airtight seal could be formed around any device placed used in the containment room via the port.  
Claims 7 and 17: Courtney et al. teaches the port as being attachable to a device for blowing air/fan (AC unit; paragraph 27).
	
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ballantyne et al. (US-9,534,407 B2) in view of Arnopole (US-3,148,688) as applied to claim 1 above, and further in view of Summer (US-2005/0189010 A1).
The combination of Ballantyne et al. and Arnopole is discussed above but lacks a detachable floor.  Summer teaches a tent comprising a floor (32, comprised of subpanels 34) that can be repositioned and/or detachable/removable (paragraph 20).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination to include a detachable floor, as suggested by Summer, so that the containment room could be used in other settings, e.g. outdoors, that may not have a nice, flat floor surface like a hospital room, wherein providing a room would better protect the user inside the containment room. 

Allowable Subject Matter
Claims 2-4, 11 and 12 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and upon the filing of a proper Terminal Disclaimer.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE JACKSON whose telephone number is (571)272-2268. The examiner can normally be reached M-F: 11AM-7PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on (571)272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DNJ/Examiner, Art Unit 3636                                                                                                                                                                                                        


/DAVID R DUNN/Supervisory Patent Examiner, Art Unit 3636